Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Claims 1, 3-9, 11-18 and 21 is pending.
Claims 5-9, 17-18 and 21 is withdrawn.
Claims 1, 3-4, 11-16 is examined herewith.
Applicants response filed 6/24/2022 has been received and entered in the application.

Action Summary
Claims 1, 3-4, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen (WO 2014/082960) in view Willcox (U.S. 2008/0300229) both are of record is maintained.

Response to Arguments

Applicants argue on page 6 that Johansen does not disclose or teach a silicone-base vehicle having the specific amounts and specific combination defined in amended claim 1.  This argument has been fully considered but has not been found persuasive.  This argument has been addressed in office action dated 1/24/2022, under response to arguments paragraph 5.  
Applicants argue on page 7 that Willcox does not teach in the examples that contains the required 50% or more of cyclomethicone along with elastomeric silicone and dimethicone.  Moreover, there is no teaching towards wherein the silicone components are combined in a amount of at least 80%.  This argument has been fully considered but has not been found persuasive.  Willcox teaches that advantageously, the compositions according to the invention contain from 50% to 99% by weight, relative to the total weight, of oily phase, preferably from 70% to 99% by weight, and more preferably from 85% to 99% by weight (paragraph 0063).  Willcox composition containing cyclomethicone 5, a dimethicone and an elastomer are particularly suitable for the delivery of pharmaceutically-active substances for the treatment of inflammatory dermatosis.  Wilcox teaches dimethicone in a concentration of 10% and cyclomethicone 5 in a concentration of 30 to 45% (see examples).  Therefore, taken the cited art, it would have been obvious to one of ordinary skills in the art at the time of filing to incorporate silicones because it is known in the art that cyclomethicone 5 silicone oil which allows easy application to the skin and leaves a relatively dry feeling after application (e.g. not greasy feeling) with a reasonable expectation of success absence evidence to the contrary.  Additionally, Willcox publication is enabled for all that it discloses not only examples as applicants asserts, unless applicants provides evidence to the contrary.  References applied under 35 U.S.C. 103(a) constitute prior art for all they teach. See MPEP §2121.01[R-3](II), which states, “Therefore, ‘a non-enabling reference may qualify as prior art for the purpose of determining obviousness under 35 U.S.C. 103.'  Symbol Techs. Inc. v. Opticon Inc., 935 F.2d 1569, 1578, 19 USPQ2d 1241, 1247 (Fed. Cir. 1991).”   Moreover, the argument that the reference is non-enabled because there is no data or example demonstrating any efficacy or success in concentration of silicones is unpersuasive because this is simply an allegation unsupported by facts, which are specifically required to establish non-enablement of a reference. See MPEP §2121[R-6](I), which states, "When the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980).” 
 

	Applicants argue on page 7 that Willcox does not provide teachings or suggestions of the AVX 001 and cyclomethicone and dimethocone with high permeability and excellent storage stability. This argument has been fully considered but has not been found persuasive.  First the instant claims are drawn to the composition and not a method of high permeability.  Second, the storage stability is deemed a property of said composition. Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Additionally, Whether the unexpected results are the result of unexpectedly improved results (in which the examiner is not stating that applicants has demonstrated unexpected results) or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.)(MPEP 716.02(d)).

Previous Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johansen (WO 2014/082960) in view Willcox (U.S. 2008/0300229) both are of record.

	Johansen teaches that A compound of formula (I) R-L-CO-X (I) (wherein R is a C unsaturated hydrocarbon group optionally interrupted by one or more heteroatoms or groups of heteroatoms selected from S, O, N, SO, SO said hydrocarbon group comprising at o least 4 non-conjugated double bonds; L is a linking group forming a bridge of 1 to 5 atoms between the R group and the carbonyl CO wherein L comprises at least one heteroatom in the backbone of the linking group; and X is an electron withdrawing group) or a salt thereof for use in the topically treatment of dermatitis (abstract).  Johansen teaches that Psoriasis is an autoimmune induced, chronic disease of skin, characterized by T-cell accumulation, inflammation and hyperproliferation of keratinocytes in epidermis, as opposed to dermatitis being a delayed-type IV hypersensitivity disorder, the latter primarily driven by MHC class II restricted CD4+ T cells (page 3, lines 9-12).  Johansen teaches the concentration of AVX 001 at 0.01%, 0.05 % and 0.2% (which is the same as Compound A in instant claim 11).  Johansen teaches the pharmaceutical compositions for use in accordance with the present invention may be in the form of oral, parenteral, transdermal, sublingual, topical (which may be non-aqueous), implant, nasal, or enterally administered (or other mucosally administered) suspensions, capsules or tablets, which may be formulated in conventional manner using one or more pharmaceutically acceptable carriers or excipients (page 14, lines 8-14).  Johanson teaches that the vehicle to carry AVX 001 is paraffin (which is nonaqueous) (page 17, lines 3-5).
Johansen does not teach cyclomethicone 5
	Willcox teaches silicone oils (which are non-aqueous) include a dimethicone as the product marketed under the trademark Dow Corning 244 fluid by Dow Corning or the product marketed under the trademark Mirasil CM5 by SACI-CFPA. (paragraph 0041).  Willcox teaches that the compounds constituting the oily phase of the compositions according to the invention are cyclomethicones, such as the cyclomethicone 5 marketed under the trademark Mirasil CM5, dimethicones such as dimethicone 200 having a viscosity of 20cst (paragraph 0042).  Willcox teaches that Cyclomethicone 5 is a volatile silicone oil which allows easy application to the skin and leaves a relatively dry feeling after application (paragraph 0055). Willcox teaches that the composition is anhydrous. For the purpose of the present invention, the term anhydrous means a composition substantially free of water (paragraph 0028). Willcox teaches that advantageously, the compositions according to the invention contain from 50% to 99% by weight, relative to the total weight, of oily phase, preferably from 70% to 99% by weight, and more preferably from 85% to 99% by weight (paragraph 0063).  Willcox composition containing cyclomethicone 5, a dimethicone and an elastomer are particularly suitable for the delivery of pharmaceutically-active substances for the treatment of inflammatory dermatosis.  Wilcox teaches dimethicone in a concentration of 10% and cyclomethicone 5 in a concentration of 30 to 45% (see examples).  Willcox teaches that a composition which is liquid at ambient temperature, and which is preferably sprayable, containing, formulated into a pharmaceutically acceptable vehicle (paragraph 0014).  Willcox teaches that the dimethicone is a silicone oil which allows easy application to the skin, avoids the Soaping of fatty substances and leaves a non-greasy feeling to the touch after application (paragraph 0056). Willcox teaches that an antioxidants may also be incorporated (paragraph 0088).
	
It would have been obvious to incorporate cyclomethicone 5 to AVX 001.  One would have been motivated to incorporate cyclomethicone 5 to AVX 001 because it is known in the art that cyclomethicone 5 silicone oil which allows easy application to the skin and leaves a relatively dry feeling after application (e.g. not greasy feeling) with a reasonable expectation of success absence evidence to the contrary.
It would have been obvious to one of ordinary skills in the art that both cyclomethicone and dimethicone are elastomeric silicones as taught by ‘403. Thus, it would have been obvious to combine cyclomethicone, AVX 001 and dimethicone for the treatment of dermatitis. Since it is known that AVX 001 is known to treat dermatitis and cyclomethicone and dimethicone are known elastomeric silicones in which allows easy application to the skin and leaves a relatively dry feeling after application (e.g. not greasy feeling) with a reasonable expectation of success absence evidence to the contrary.
 One of ordinary skill in the art would therefore realize that the use of such a vehicle in combination with the active ingredient of Johansen would improve the skin penetration.  the replacement of paraffin in the composition of Johansen by the silicone oil particularly suitable for the treatment of skin inflammation of Willcox is seen as an arbitrary selection among the straightforward possibilities from which the skilled person would select, without the exercise of inventive skill, in order to provide composition for topical use in the treatment of skin inflammation with improved skin permeation. 
	With regards to the limitation of “purity area% of the compound of formula (I), as measured by HPLC, is reduced by no more than 10% after 6 months of storage at 5 "C, and preferably no more than 8.0% reduction after 6 months of storage at 5 "C, preferably no more than 5.0% reduction after 6 months of storage at 5 "C in an inert atmosphere” is deemed a property of said compound.  Products of identical chemical composition can not have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   See MPEP 2112.01.
	With regards to oil-in-oil emulsion, it is known that oil of the oily phase according to the present invention plays, interalia, the role of active agent solubilizing agent (also called active agent solvent). The active agent is entirely solubilized in the predominant oil (paragraph 0033) which directly implies that the composition is an oil-in-oil composition as disclosed by Willcox with a reasonable expectation of success absence evidence to the contrary.
	With regards to the concentration of cyclomethicone, silicone and dimethicone; Willcox teaches that advantageously, the compositions according to the invention contain from 50% to 99% by weight, relative to the total weight, of oily phase, preferably from 70% to 99% by weight, and more preferably from 85% to 99% by weight (paragraph 0063).  Willcox composition containing cyclomethicone 5, a dimethicone and an elastomer are particularly suitable for the delivery of pharmaceutically-active substances for the treatment of inflammatory dermatosis.  Wilcox teaches dimethicone in a concentration of 10% and cyclomethicone 5 in a concentration of 30 to 45%.  Therefore, taking the cited art, it would have been obvious to optimize cyclomethicone, silicone and dimethicone.  As anyone of ordinary skill in the art will appreciate, preferred dosages are merely exemplary and serve as useful guideposts for the physician. There are, however, many reasons for varying dosages, including by orders of magnitude; for instance, an extremely heavy patient or one having an unusually severe infection would require a correspondingly higher dosage. Furthermore, it is routine during animal and clinical studies to dramatically vary dosage to obtain data on parameters such as toxicity. The specific safe and effective amount will be vary, with such factors as the particular condition being treated, the physical condition of the patient, the duration of treatment , the nature of the concurrent therapy (if any), the specific dosage form to be used, the carrier employed, the solubility of the formula therein and the dosage regimen desired for the composition.  Furthermore, it is obvious to vary and/or optimize the amount of cyclomethicone, silicone and dimethicone provided in the composition, according to the guidance provided by Wilcox, to provide a composition having the desired properties such as the desired (ratios, concentrations, percentages, etc.).   It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
 
For these reasons, the claimed subject matter is deemed to fail to be patentably distinguishable over the state of the art as represented by the cited reference.  The claims are therefore, properly rejected under 35 U.S.C. 103.In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
	Claims 1, 3-4 and 11-16 are rejected.
	No claims are allowed.
Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRIEN A. HARTSFIELD whose telephone number is (571)270-5238.  The examiner can normally be reached on Monday - Thursday 8-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on (571) 270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHRIEN A HARTSFIELD/Primary Examiner, Art Unit 1627